EXHIBIT 10.14

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED
FOR SALE OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS AVAILABLE WITH
RESPECT THERETO.

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS EXERCISE ARE SUBJECT
TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

 

Warrant No.___ 

 

Number of Shares: __________

 

 

(subject to adjustment)

 

Date of Issuance: January 2, 2014

 

JUHL ENERGY, INC.

1502 17TH Street SE

Pipestone, MN 56164

 

Common Stock Purchase Warrant

(Void after January 2, 2024)

 

Juhl Energy, Inc., a Delaware corporation (the “Company”), for value received,
hereby certifies that _________________________, or registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after the date of issuance and on or before 5:00 p.m. (Local Time) on January 2,
2024, ______________________ (______________) shares of common stock of the
Company (“Common Stock”), at a purchase price of 15/100 Dollars ($0.15) per
share. The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively.

 

 1.     Exercise.

 

(a)     Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time,
by surrendering this Warrant, with the purchase form appended hereto as Exhibit
A duly executed by or on behalf of the Registered Holder, at the principal
office of the Company, or at such other office or agency as the Company may
designate, accompanied by payment of the Purchase Price payable in respect of
the number of Warrant Shares purchased upon such exercise. The Purchase Price
may be paid by (i) cash or its equivalent; (ii) promissory note (if permitted by
the Board of Directors of the Company (the “Board”)); (iii) a combination of the
foregoing methods of payment as permitted by the Board; or (iv) such other
consideration and method of payment for the issuance of shares to the extent
permitted under applicable laws and approved by the Board. The Board may also
allow cashless exercise as permitted under Federal Reserve Board’s Regulation T,
subject to applicable securities law restrictions.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Exercise Date. Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which
this Warrant shall have been surrendered to the Company as provided in
subsection 1(a) (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(c) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

 

(c)     Issuance of Certificates. As soon as practicable after the exercise of
this Warrant in whole or in part, and in any event within 20 days thereafter,
the Company, at its expense, will cause to be issued in the name of, and
delivered to, the Registered Holder, or the Registered Holder (upon payment by
the Registered Holder of any applicable transfer taxes) may direct:

 

(i)     a certificate or certificates for the number of full Warrant Shares to
which the Registered Holder shall be entitled upon such exercise plus, in lieu
of any fractional share to which the Registered Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 3 hereof; and

 

(ii)     in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised.

 

2.     Adjustments.

 

(a)     Adjustment for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the date on which this Warrant was first
issued (the “Original Issue Date”) effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before that
subdivision shall be proportionately decreased. If the Company shall, at any
time or from time to time after the Original Issue Date, combine the outstanding
shares of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

(b)     Adjustment for Certain Dividends and Distributions. If the Company shall
at any time or from time to time after the Original Issue Date make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event, the Purchase Price then in effect
immediately before such event shall be decreased as of the time of such issuance
or, in the event such a record date shall have been fixed, as of the close of
business on such record date, by multiplying the Purchase Price then in effect
by a fraction:

 

(i)     the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and

 

(ii)     the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution;

 

 
2

--------------------------------------------------------------------------------

 

 

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date, and thereafter the Purchase Price shall
be adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.

 

(c)     Adjustment in Number of Warrant Shares. When any adjustment is required
to be made in the Purchase Price pursuant to subsections 2(a) or 2(b), the
number of Warrant Shares purchasable upon the exercise of this Warrant shall be
changed to the number determined by dividing (i) an amount equal to the number
of shares issuable upon the exercise of this Warrant immediately prior to such
adjustment, multiplied by the Purchase Price in effect immediately prior to such
adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment.

 

(d)     Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

 

(e)     Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (other than a transaction covered by subsections 2(a),
2(b) or 2(d)) (collectively, a “Reorganization”), then following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization. In any
such case, appropriate adjustment (as determined in good faith by the Board)
shall be made in the application of the provisions set forth herein with respect
to the rights and interests thereafter of the Registered Holder, to the end that
the provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.

 

(f)     Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable thereafter, compute
such adjustment or readjustment in accordance with the terms hereof and furnish
to the Registered Holder a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property for which this Warrant shall be exercisable and the Purchase Price) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, as promptly as reasonably practicable after the written
request at any time of the Registered Holder, furnish or cause to be furnished
to the Registered Holder a certificate setting forth (i) the Purchase Price then
in effect and (ii) the number of shares of Common Stock and the amount, if any,
of other securities, cash or property which then would be received upon the
exercise of this Warrant.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares but shall pay the value thereof to
the Registered Holder in cash.

 

4.     Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:

 

(a)     Investment. It is acquiring the Warrant, and (if and when it exercises
this Warrant) it will acquire the Warrant Shares, for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Registered Holder has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof

 

(b)     Accredited Investor. The Registered Holder is an “accredited investor”
as defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Act”).

 

(c)     Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

 

5.     Transfers and Restrictions Upon Transfers.

 

(a)     This Warrant and the Warrant Shares shall not be sold or transferred
unless either (i) they first shall have been registered under the Act, or (ii)
the Company first shall have been furnished with an opinion of legal counsel,
reasonably satisfactory to the Company, to the effect that such sale or transfer
is exempt from the registration requirements of the Act. Notwithstanding the
foregoing, no registration or opinion of counsel shall be required for (i) a
transfer by a Registered Holder which is an entity to a wholly-owned subsidiary
of such entity, a transfer by a Registered Holder which is a partnership to a
partner of such partnership or a retired partner of such partnership or to the
estate of any such partner or retired partner, or a transfer by a Registered
Holder which is a limited liability company to a member of such limited
liability company or a retired member or to the estate of any such member or
retired member, provided, that the transferee in each case agrees in writing to
be subject to the terms of this Section 5; or (ii) a transfer made in accordance
with Rule 144 under the Act.

 

(b)     Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     The Company will maintain a register containing the name and address of
the Registered Holder of this Warrant. The Registered Holder may change its
address as shown on the warrant register by written notice to the Company
requesting such change.

 

(d)     Subject to the provisions of Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).

 

6.     No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.

 

7.     Notices of Record Date. In the event:

 

(a)     the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or

 

(b)     of any capital reorganization of the Company, any reclassification of
the Common Stock of the Company, any consolidation or merger of the Company with
or into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

 

(c)     of the voluntary or involuntary dissolution, liquidation or winding-up
of the Company,

 

then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.

 

8.     Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

 

9.     Exchange or Replacement of Warrants.

 

(a)     Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

 

10.     Agreement in Connection with Public Offering. The Registered Holder
agrees, in connection with any public offering of the Company’s securities
pursuant to a registration statement under the Act, (i) not to sell, make short
sale of, loan, grant any options for the purchase of, or otherwise dispose of
any shares of Common Stock held by the Registered Holder (other than any shares
included in the offering) without the prior written consent of the Company or
the underwriters managing such underwritten public offering of the Company’s
securities for a period of 180 days from the effective date of such registration
statement, and (ii) to execute any agreement reflecting clause (i) above as may
be requested by the Company or the managing underwriters at the time of such
offering.

 

11.     Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth above
or, if the Registered Holder has received notice of a change of location of the
Company’s principal office, to such other location. All such notices and
communications shall be deemed delivered (i) two business days after being sent
by certified or registered mail, return receipt requested, postage prepaid, or
(ii) one business day after being sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery.

 

12.     No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

13.     Amendment or Waiver. Any term of this Warrant may be amended or waived
only by an instrument in writing signed by the party against which enforcement
of the change or waiver is sought. No waivers of any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.

 

14.     Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

 

 
6

--------------------------------------------------------------------------------

 

 

15.     Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).

 

16.     Facsimile or Digital Signature. This Warrant may be executed by
facsimile or digital signature.

 

 

EXECUTED as of the Date of Issuance indicated above.

 

 

  JUHL ENERGY, INC.               

 

 

 

 

By:

 

 

  John Mitola  

 

President

 

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.14

 

 

EXHIBIT A

 

PURCHASE FORM

 

To:          Juhl Energy, Inc.    

Dated: _________________________

1502 17th Street SE

Pipestone, MN 56164

 

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No._____), hereby exercises the Warrant and elects to:

 

.

 

[check one box]

 

 

☐

Purchase __________ Shares of Company Common Stock (the “Shares”) pursuant to
the Warrant. This notice is accompanied by full payment of the Exercise Price in
cash or by check or in another manner permitted by the Warrant Agreement

☐

Surrender the rights to purchase __________ Shares upon exercise of the Warrant
and receive __________ Shares by reason of a “cashless” exercise pursuant to the
Agreement if permitted by the Board. [THIS METHOD OF EXERCISE IS AVAILABLE ONLY
WITH ADVANCE BOARD APPROVAL].

 

 

 

[NAME OF WARRANT HOLDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

               

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.14

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

 





To:          Juhl Energy, Inc.    

Dated: _________________________



1502 17th Street SE

Pipestone, MN 56164

 

 

FOR VALUE RECEIVED, ______________________ hereby sells, assigns and transfers
all of the rights of the undersigned under the attached Warrant (No._____) with
respect to the number of shares of Common Stock of Juhl Energy, Inc. covered
thereby set forth below unto:

 

 

 

 

Name of Assignee:

 

 

 

 

 

 

 

 

 

 

 

Address of Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares: 

 

 

 

 

 

 

 

 

 



 

[NAME OF WARRANT HOLDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

                                          Signature Guaranteed:                 
  By:    



  

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.